RECEIVED IN
                                                             OCT 1? 2315
    Cfet. V£ > 2-oi5

          iU kcmsAa          CVl
          CoarT o{- C\rtyvM^o' ^&r>ocUs o~i IQ^a<?
          Pv €>, BoSC_ I2-Sag5 Qe^p i4o( S^Vo^
           fWi-c^ j'jiu^^           IgQ U                    Kg;     PD-loy7H£"



              TO TW_ VWrtoJak fl^d- o^ /V>poJ,1 ~-
           ^ftpollotiJ^ tto HrW, qWa_ ^Cfi^^o^X Qousa £>ru^oU
    Cgcj^^A iV* ^Aic, (w»>\fe-r- Cvg-^t^ W^vg. tU, g«*Mf^
        l^^aL-ua o4- W-irQ-i^ *s€n-k.^ •Vjgfr- ^Wq^ -VW
    CJoNtAevc.a-^P^^ £ d.i££cu.r<3i-N> u>i>^- Ooume.1 I ^ VW,
    c^QgHXL^v\g-A0^&^r9- CLf^cA^c? .Ttvft. VgA^2-^ feASa \\lds-Wtt, Aovm yawy»U'p'y
              Kg. IS MX, ^vwl-Uq,    ^Q-^-ct-y^c^ k) Un^g^Q^s,     pW>A3g (g,£>41,y
    -£*-q->-q OxpostJ-W^T \^c<^u^>g     Q./QCX \-rxr™ U* » J exit VV-QU'Sq. pVlO^g.

                              t
              W-tsW*. ^-ywvW. A-vi-v-W. C.U OMg           1°^ U'Sc^ \p
    JLi   ff^LWA
                                                                                 Kai




              IW^taoA ^Vctv tvl-3             NXaJj^gU up QlS^^^v^o
    r>^ Qp-ILioSQ.\ CCOA-^lcg( C^UUe&jN QN>(1 OofcT^AT^S
    ±\jl ^rta^ \pqg ^cU-X o^ bg\,J--^ c^ jJU v'-^ric^
    ^Qf^A^ mWosAO^ ^<^<^U^ loY'ui-^ (S, \JOf*Q^ Q^- \W^
#   pW>agrK)r" Wp ^polV/o^ ^BtDl^Q^ V^CLvDca^W^^
     :s5(xj^

                                                        ^gfiiXg^l] ^^LrvHttaX
                                                                (.Q{^> 7
                                                                     |^^l\Lm^-V
                        ATTORNEYS AT LAW




November 12, 2014




HARRIS COUNTY SHERIFF'S OFFICE JAIL
Wade Dix
SPN: 00313459    CELL: CB2B
1200 Baker St.
Houston, Texas 77002




Mr. Dix:


       Please find enclosed a copy ofthe brief, I filed on vour behalf- as well as a copy
of thetranscript. The State now has thirty days to respond to ourbriefor request an
extension of time to respond.

       Please contact me if you have any questions and concerns.


                                        Sincerely,




                                              la L. Sm
                                        Attorney at




                                 708 MAIN ST, STE. 790
                                  HOUSTON, TX 77002
                                    TEL: 713-222-0733
                                   FAX: 713-222-0995
                                OWMBYANDSMITH.COM
                      'j'CelsAa/ Smiilv
                        ATTORNEY AT LAW



       THE      LAW      OFFICE         OF    KEISHA           L.   SMITH



                                                          July 13, 2015

Wade Dix

Mr. Dix:


    On July 7, 2015, the Court of Appeals issued an opinion in your case.
Unfortunately, they affirmed the case. I believe the Court of Appeals has mailed
you a copy of their opinion, but for good measure I have enclosed another copy with
this letter. Your next option is to file a petition for discretionary review (PDR).with
the Texas Court of Criminal Appeals. A PDR is not a matter of right like an appeal,
but is discretionary with the Court. Please review rules 66, 68, and 69 of the Texas
Rules of Appellate Procedure for further guidance on filing a PDR. I will not be
filing a PDR on your behalf. I am sorry, as I know you are probably very
disappointed with the outcome of the case. You, however, can file a Pro-Se PDR on
your own behalf. Please know that a PDR must be filed within 30 days after the
Court's opinion. You may also ask the Court of Criminal Appeals for a 30 day
extension to submit a petition.

   Mr. Dix it was a pleasure working on your appeal, and I wish you much success in'
your future endeavors. Please do not hesitate to contact me if you have any further
questions.

                                             Sincerely,



                                                     Smith
                                             Attorney at Law
Enc:




             708 MAIN SUITE 790 • HOUSTON, TEXAS • 77002
                PHONE: 713-222-0733 • FAX: 713-222-0995-